-   OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

     JOHN     CORNYN




                                              November 6,200l



The Honorable Tim Cone                                   Opinion No. JC-0432
Criminal District Attorney
Upshur County Justice Center                             Re: Whether Upshur County may pay the City of
405 North Titus Street                                   Gilmer for half the cost of golf towels given to
Gilmer, Texas 75644                                      members of the legislature in connection with
                                                         Upshur County Day (RQ-0401-JC)


Dear Mr. Cone:

         On behalf of the Upshur County Commissioners Court and the Upshur County Auditor, you
ask whether the county may reimburse the City of Gilmer for half of the cost of golf towels given
to legislators in connection with Upshur County Day. Upshur County may not reimburse the City
of Gilmer for half the city’s cost for the golf towels already given to legislators by the city.

         Several    officials from Upshur County and the City of Gilmer, its county seat, attended
Upshur County       Day in Austin.’ See Tex. H.R. 419,77th Leg., R.S. (2001) (resolution recognizing
April 11,2001,      as Upshur County Day at the State Capitol). During this trip, golf towels prepared
at the direction   of the City of Gilmer and the Gilmer Industrial Foundation and inscribed with a five-
color City of      Gilmer logo were given as gifts to legislators.2        The City of Gilmer sought
reimbursement      from the county in the amount of $443.77, half of the cost of the towels. See Request
Letter, note 1,    at 1. You question whether this payment would be an authorized expenditure of
public funds.

         The issue before us is whether Upshur County may reimburse the city for an expenditure it
made in the past. Thus, we need not consider whether Upshur County could have decided in
advance to spend public funds for this purpose. See generally Bland v. City of Taylor, 37 S.W.2d
291 (Tex. Civ. App.-Austin      193 l), afd, Davis v. City of Taylor, 6? S.W.2d 1033 (Tex. 1934)
(authority of city to spend money to advertise itself and promote growth and development); Tex.
Att’y Gen. Op. Nos. JC-02 12 (2000) (whether city may join with local school district in sending high


         *Letter from Honorable Tim Cone, Upshur County Criminal District Attorney, to Honorable      JohnComyn,
Texas Attorney General (July 5,200l) (on file with Opinion Committee) [hereinafter Request Letter].

           *Memo from Pam Long, Upshur County Auditor, to Honorable Tim Cone, Upshur County Criminal District
Attorney    (Apr. 16,200l) (on file with Opinion Committee) (attached to Request Letter).
The Honorable    Tim Cone - Page 2                     (JC-0432)




school musical groups to out-of state performances);    JM-220 (1984) (authority of local governments
to spend money for sesquicentennial celebration).

          The commissioners court exercises the county’s authority to contract and to determine how
county funds will be spent. Canales v. Laughlin, 214 S.W.2d 45 1,455 (Tex. 1948); Anderson v.
Wood, 152 S.W.2d 1084, 1085 (Tex. 1941); Weber v. Sachse, 591 S.W.2d 563, 565 (Tex. Civ.
App.-Dallas 1979, writ dism’d). Its authority to spend public funds is subject to constitutional
limits. A county may not “grant public money or thing of value in aid of, or to any individual,
association or corporation whatsoever.” TEX. CONST.art. III, 0 52. A “corporation” within this
provision includes municipal and political corporations. See San Antonio Indep. Sch. Dist. v. Bd.
of Trs. of the San Antonio Elec. & Gas Sys., 204 S.W.2d 22,25 (Tex. Civ. App.-El Paso 1947, writ
ref d n.r.e.) (city could not lend or donate public funds to school district, which was a separate
municipal corporation). A county may not contribute its funds to another local government, unless
it is to cany out a county purpose. See Bexar County Hosp. Dist. v. Crosby, 327 S.W.2d 445 (1959);
State ex rel. Grimes County Taxpayers Ass ‘n v. Tex. Mm. Power Agency, 565 S.W.2d 258, 266
(Tex. Civ. App.-Houston      [ 1st Dist.] 1978, writ dism’d).

         The Gilmer City Council, in deciding to buy golf towels to give to legislators, presumably
determined that a public purpose of the city would be served by the expenditure, but the
commissioners court was not involved in this decision and did not determine whether an expenditure
for this purpose would serve a county purpose. The city carried out its purpose by giving the towels
away in connection with Upshur County Day, and the transaction has run its course. A transfer of
funds from Upshur County to Gilmer at this point would not contribute to the original purpose of
the transaction, but would only replenish the city’s treasury for part of the city’s expenditure for this
purpose. The “reimbursement” to Gilmer would amount to an unconstitutional donation of county
funds to the city, in violation of article III, section 52 of the Texas Constitution.

         Article III, section 53 of the Texas Constitution also bars Upshur County from making
payment to the city. Article III, section 53 provides that a county or municipal corporation has no
authority to grant extra compensation to a public servant or contractor after service has been
rendered. After the county has entered into a contract and work under it has begun, this provision
bars a county from paying the contractor more that it agreed in the contract to pay him. See SheZby
County v. Gibson, 44 S.W. 302 (Tex. Civ. App.-1898, writ ref d). If a county attempts to enter into
a contract but lacks authority to do so, or fails to comply with applicable laws, this constitutional
provision bars the county from paying a claim based on the alleged contract. See Harlingen Indep.
Sch. Dist. v. C.H. Page & Bro., 48 S.W.2d 983,986 (Tex. Comm’n App. 1932, judgm’t adopted).



         In this case, the towels were produced at the direction of the City of Gilmer and the Gilmer
Industrial Foundation, and Upshur County was not a party to this agreement. The Upshur County
Commissioners Court did not contract to pay $443.77 or any other amount in exchange for having
The Honorable   Tim Cone - Page 3                   (JC-0432)




a specific number of golf towels prepared, and thus there is no valid contract under which the county
could make payment for the towels. Because the city’s request for “reimbursement” is not based on
a valid contract between the city and Upshur County, article III, section 53 bars Upshur County from
making payment to the city. Upshur County may not reimburse the City of Gilmer for any of the
city’s cost for the golf towels given to legislators by the city in connection with Upshur County Day.
The Honorable Tim Cone - Page 4                   (JC-0432)




                                      SUMMARY

                       Article III, sections 52 and 53 of the Texas Constitution bar
               Upshur County from reimbursing the City of Gilmer for half the
               city’s cost for golf towels given to legislators in connection with
               Upshur County Day.




                                                    N CORNYN
                                             Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee